ORDER

PER CURIAM:
AND NOW, this 7th day of August, 1997, on certification by the Disciplinary Board that the respondent, MICHAEL KELLY, who was suspended by Order of this Court dated June 18, 1996, for a period of twelve months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217. Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, MICHAEL KELLY is hereby reinstated to active status, effective immediately.
ZAPPALA, J., did not participate in this matter.